Exhibit 10.30

VIRTUS INVESTMENT PARTNERS, INC.

PERFORMANCE SHARE UNITS AGREEMENT

Virtus Investment Partners, Inc. (“Company”) hereby grants to the Participant
named below a Performance Share Unit award (“Performance Share Unit Award”),
each Performance Share Unit representing the right to receive a Restricted Stock
Unit or, in certain instances expressly set forth below, a share of common stock
of the Company, par value $0.01 per share (a “Common Share”), as applicable, in
accordance with and subject to the terms and restrictions of this Agreement (the
“Agreement”) and the Virtus Investment Partners, Inc. Omnibus Incentive and
Equity Plan (“Plan”), which is incorporated by reference and made a part of this
Agreement. In the event that the Performance Goals are met, upon the expiration
of the Performance Cycle, the Company shall grant to the Participant a
Restricted Stock Unit award (“Restricted Stock Unit Award”), each Restricted
Stock Unit representing the right to receive a Common Share in accordance with
and subject to the terms and restrictions of this Agreement and the Plan. (For
purposes of this Agreement, Performance Share Unit Awards and Restricted Stock
Unit Awards, collectively shall be referred to as the “Awards”).

This is the first page of the Agreement which describes the Performance Share
Units granted to you, and Restricted Stock Units which may be granted to you,
hereby and which constitutes a legal agreement between you and the Company.

 

  1. Participant Name:                                          
                                            

 

  2. Performance Share Unit Award Date:                     , 20    

 

  3. Target Number of Performance Share Units:             

 

  4. Performance Cycle:                             , 20     to
                            , 20    

 

  5. Restricted Stock Unit Award Date:                     , 20    

 

  6. Number of Restricted Stock Units: To be determined based on calculation
under Attachment A

 

  7. Restriction Stock Unit Vesting Date:                     , 20    

IN WITNESS WHEREOF, Virtus Investment Partners, Inc. and the Participant agree
to be bound by the terms and provisions of this Agreement, as of the date noted
below.

 

VIRTUS INVESTMENT PARTNERS, INC.

By:

 

 

Title:

 

 

Date:

                                           , 20    

 

RECIPIENT:

 

 

 

Name:

(Please sign and return this page)

*Note: This Agreement is not valid unless signed on behalf of the Company by an
Executive Officer of the Company and accepted electronically through Stock Plan
Services Administrator.

 

-1-



--------------------------------------------------------------------------------

ARTICLE I

PERFORMANCE SHARE UNITS

Section 1.1. Performance Share Unit. “Performance Share Unit” means a long-term
incentive award representing the right to receive a Restricted Stock Unit or, in
certain instances expressly set forth in this Agreement, a Common Share, as
described in and subject to the terms of this Agreement and the Plan.

Section 1.2 Calculation of Earned Performance Share Units. The Compensation
Committee of the Board of Directors (“Committee”), in its sole discretion, will
determine the number of Performance Share Units earned by you at the end of the
Performance Cycle, based upon the achievement of the Performance Goals (as
generally defined in Section 2.1(cc) of the Plan and specifically set forth in
Attachment A to this Agreement), using the calculation set forth in Attachment A
to this Agreement. In the event that the Committee has the discretion under the
Plan to adjust the Performance Goals or the Performance Cycle with respect to
the Performance Share Units, no such discretion shall be exercised in a manner
that would serve to increase the amount of compensation that would otherwise
have been due upon attainment of the Performance Goal or upon completion of the
Performance Cycle (as determined under Treasury Regulation
Section 1.162-27(e)(2)(iii)) prior to the exercise of such discretion.

Section 1.3. Determination of Restricted Stock Units. Subject to the terms and
conditions of this Agreement, including Section 1.4 and 1.5 below, your
entitlement to Restricted Stock Units, if any, will be determined following the
conclusion of the Performance Cycle, and your Performance Share Units will
convert to such Restricted Stock Units on the Restricted Stock Unit Award Date
(the “Conversion”), except as otherwise expressly provided herein. Any
Performance Share Units not converted to Restricted Stock Units on the
Conversion date under this Section 1.3, and not vested under Sections 1.4 or 1.5
below, are forfeited and you shall have no further rights therein.

Section 1.4. Termination of Employment.

(a) If your employment with the Company terminates prior to the end of the
Performance Cycle, or after the end of the Performance Cycle but prior to the
Restricted Stock Unit Award Date, due to death, Disability, or Retirement (as
these terms are defined in the Plan) or an involuntary termination that
qualifies you for severance pay and severance benefits under a Company approved
severance plan, arrangement or agreement with the Company, all as conclusively
determined by the Company, you shall be eligible to receive a prorated
Performance Share Unit Award based on the actual achievement of the Performance
Goals for the full Performance Cycle, multiplied by the ratio of (1) the number
of days that you were actively employed by the Company since the Performance
Share Unit Award Date divided by (2) the number of days during the period
beginning on the Performance Share Unit Award Date and ending on the Restricted
Stock Unit Vesting Date. Distribution of the Common Shares underlying the
Performance Share Units, if any, to which you are entitled under this
Section 1.4(a) shall be distributed within 90 days following the end of the
Performance Cycle. The balance of the Performance Share Units are forfeited and
you shall have no further rights therein.

 

-2-



--------------------------------------------------------------------------------

(b) If your employment with the Company terminates prior to the end of the
Performance Cycle, or after the end of the Performance Cycle but prior to the
Restricted Stock Award Date, due to any reason other than those expressly
identified in Section 1.4(a) of this Agreement, then except only as provided in
Section 1.5 below in connection with a Change in Control, all Performance Share
Units under this Agreement shall be forfeited as of your termination date and
you shall have no further rights therein.

Section 1.5 Change in Control While Performance Share Units Remain Outstanding.

Subject to Section 11.2 of the Plan, in the event a Change in Control (as
defined in the Plan) occurs before the end of the Performance Cycle and prior to
any termination of your employment with the Company, then (i) the Performance
Goals shall be deemed to have been met at, and your Performance Share Units
shall vest at, the “Target” level (each as set forth in Attachment A), (ii) the
Performance Share Units so vested shall not be subject to proration, and
(iii) the Common Shares underlying such vested Performance Share Units shall be
distributed to you within 90 days following the end of the Performance Cycle,
unless any such distribution cannot be made because the Change in Control does
not constitute a change in control as defined under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then such distribution of the
Common Shares shall be made at the next event, occurrence or date at which such
distribution could be made in compliance with the requirements of Section 409A
of the Code.

ARTICLE II

RESTRICTED STOCK UNITS

Section 2.1. Restricted Stock Unit. “Restricted Stock Unit” means a long-term
incentive award representing the right to receive a Common Share as described in
and subject to the terms of this Agreement and the Plan. You will have voting
rights with respect to the Common Shares that underlie your Restricted Stock
Units only if and to the extent such Common Shares have actually been issued to
you.

Section 2.2 Calculation Restricted Stock Units. The Committee, in its sole
discretion, will determine the number of Performance Share Units that will be
converted to Restricted Stock Units under Section 1.2 of the Agreement, using
the calculation set forth in Attachment A to this Agreement.

Section 2.3. Vesting. Subject to the terms and conditions of this Agreement,
your Restricted Stock Units will vest on the Restricted Stock Unit Vesting Date
specified on page 1 of this Agreement (i.e., the two-year anniversary of the
Restricted Stock Unit Award), provided that you remain employed by the Company
until such date, except as otherwise expressly provided herein.

Section 2.4. Termination of Employment.

(a) If your employment with the Company terminates prior to the Restricted Stock
Unit Vesting Date due to death, Disability, or Retirement (as these terms are
defined in the Plan) or an involuntary termination that qualifies you for
severance pay and severance benefits under a

 

-3-



--------------------------------------------------------------------------------

Company approved severance plan, arrangement or agreement with the Company, all
as conclusively determined by the Company, you shall be eligible to receive a
prorated Restricted Stock Unit Award in an amount equal to the product of the
number of Restricted Stock Units awarded, multiplied by the ratio of (1) the
number of days that you were actively employed by the Company since the
Performance Share Unit Award Date divided by (2) the number of days during the
period beginning on the Performance Share Unit Award Date and ending on the
Restricted Stock Unit Vesting Date. Distribution of the Common Shares underlying
the prorated Restricted Stock Unit Award to which you are entitled under this
Section 2.4(a) shall be distributed within 90 days following your termination of
employment. The balance of any Restricted Stock Units are forfeited and you
shall have no further rights therein.

(b) If your employment with the Company terminates prior to the Restricted Stock
Unit Vesting Date due to any reason other than those expressly identified in
Section 2.4(a) above, then except only as provided in Section 2.5 below in
connection with a Change in Control, all Restricted Stock Units shall be
forfeited as of your termination date and you shall have no rights therein.

Section 2.5 Change in Control. Subject to Section 11.2 of the Plan, in the event
a Change in Control (as defined in the Plan) occurs after the end of the
Performance Cycle (regardless of whether the Conversion has occurred) and prior
to any termination of your employment with the Company, the Restricted Stock
Units to which you are entitled under Section 2.2 above and which are then
outstanding will automatically vest to the extent not then vested. The Common
Shares underlying such vested Restricted Stock Units shall be distributed within
30 days following the Change in Control, unless any such distribution cannot be
made because the Change in Control does not constitute a change in control as
defined under Section 409A of the Code, then such distribution of the Common
Shares shall be made at the next event, occurrence or date at which such
distribution could be made in compliance with the requirements of Section 409A
of the Code.

ARTICLE III

RIGHTS AND SETTLEMENT

Section 3.1. Rights as a Shareholder. Your Performance Share Units and
Restricted Stock Units will not give you any right to vote on any matter
submitted to the Company’s stockholders. You will have voting rights with
respect to the Common Shares that underlie your Performance Share Units and/or
Restricted Stock Units only if and to the extent the shares have actually been
issued to you.

Section 3.2. Restrictions on Transferability. You will not have any right to
sell, assign, transfer, pledge, hypothecate or otherwise encumber your
Performance Share Units and/or Restricted Stock Units. Any attempt to effect any
of the preceding in violation of this Section 3.2, whether voluntary or
involuntary, will be void.

Section 3.3. Dividend Equivalents. The Company will credit each of your
outstanding Performance Share Units or Restricted Stock Units, as applicable,
with Dividend Equivalents. A “Dividend Equivalent” is an amount equal to the
cash dividend payable per Common Share multiplied by the number of Common Shares
then underlying such outstanding Performance

 

-4-



--------------------------------------------------------------------------------

Share Units or Restricted Stock Units, as applicable. Such amount shall be
credited to a book entry account on your behalf at the time the Company pays any
cash dividend on its Common Shares. Your rights in any such Dividend Equivalents
shall vest at the same time as, and only to the extent, that the underlying
Performance Share Units or Restricted Stock Units, as applicable, vest and shall
be distributed at the same time as, and only to the extent, the related Common
Shares are to be distributed to you in accordance with this Agreement and to
which such Dividend Equivalents apply.

Section 3.4. Interest Credits. Interest will be credited on such Dividend
Equivalents, for each “Crediting Period”, beginning with the date any such
Dividend Equivalent is first credited to you under Section 3.3 above and until
distribution of the related Common Shares hereunder at, unless otherwise
determined by the Committee, the mid-term Applicable Federal Rate (as determined
under Section 1274(d) of the Code) in effect on the first day of such Crediting
Period. A Crediting Period shall mean August 1 of one calendar year to July 31
of the subsequent calendar year (or, if earlier, the date on which distribution
is made hereunder). Your rights in any such Interest Credits shall vest at the
same time as, and only to the extent, that the underlying Performance Share
Units or Restricted Stock Units, as applicable, vest and shall be distributed at
the same time as, and only to the extent, the related Common Shares are to be
distributed to you in accordance with this Agreement and to which such Interest
Credits apply.

Section 3.5. Settlement of Your Restricted Stock Units. If you become vested in
your Restricted Stock Units on the Restricted Stock Unit Vesting Date, the
Company will deliver to you the number of Common Shares then underlying your
vested Restricted Stock Units within 90 days following the Restricted Stock
Units Vesting Date.

Section 3.6. Adjustment Due to Change in Capitalization. If any Adjustment Event
occurs while any Performance Share Units or Restricted Stock Units are
outstanding, the number of Common Shares underlying each outstanding Performance
Share Unit or Restricted Stock Unit, as applicable, shall be appropriately and
equitably adjusted as provided in the Plan.

ARTICLE IV

ADMINISTRATION

Section 4.1. Administration. The Committee is authorized to interpret your
Awards and this Agreement and to make all other determinations necessary or
advisable for the administration and interpretation of your Awards to carry out
its provisions and purposes. Determinations, interpretations or other actions
made or taken by the Committee pursuant to the provisions of this Agreement
shall be final, binding and conclusive for all purposes and upon all persons.
The Committee may consult with legal counsel, who may be counsel to the
Committee or the Company, and shall not incur any liability for any action taken
in good faith in reliance upon the advice of counsel.

ARTICLE V

MISCELLANEOUS

Section 5.1. Tax Withholding. The Company will have the power to withhold, or
require you to remit to the Company promptly upon notification of the amount
due, an amount sufficient

 

-5-



--------------------------------------------------------------------------------

to satisfy Federal, state and local withholding tax requirements with respect to
your Award (or settlement thereof), and delivery of Common Shares shall not
occur until such requirements are satisfied. You shall have the right to elect
(a) to have Common Shares deliverable in respect of your Award withheld by the
Company or (b) to deliver to the Company previously acquired Common Shares, in
each case, having a Fair Market Value equal to and sufficient to satisfy your
statutory minimum Federal, state and local tax obligation associated with the
transaction.

Section 5.2 Section 409A of the Code. Notwithstanding anything in this Agreement
to the contrary, it is the intention of the parties that this Agreement comply
with Section 409A of the Code, and all regulations or other guidance issued
thereunder, and this Agreement and the payments of any benefits hereunder will
be operated and administered accordingly. However, neither the Company nor the
Committee shall have any liability to any person in the event Section 409A of
the Code applies to the Awards or any payments hereunder in a transaction that
results in adverse tax consequences to the award holder or any beneficiaries or
transferees.

Section 5.3. Unsecured Creditor Status and Assignment Prohibition. These Awards
are provided under an entirely unfunded arrangement and no provision shall at
any time be made with respect to segregating any assets of the Company or any
affiliate for payment of the Awards hereunder. No employee, beneficiary,
surviving spouse or any other person shall have any interest in any particular
assets of the Company or any affiliate by reason of the right to receive the
Awards and any such employee, beneficiary, surviving spouse or other person
shall have only the rights of a general unsecured creditor with respect to the
Awards.

Prior to an actual payment and distribution with respect to the Awards, no
interest of any person or entity in, or right to receive, an Award shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment or other alienation or encumbrance of any kind; nor shall any such
interest or right to receive a benefit be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

Section 5.4. Requirements of Law. The granting of your Awards and the issuance
of Common Shares will be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

Section 5.5. No Impact on Benefits. Your Awards will not be compensation for
purposes of calculating your rights under any employee benefit plan, unless
otherwise specifically provided in such other plans.

Section 5.6. Employment. Nothing in this Agreement shall limit the right of the
Company or any of its affiliates to terminate your service or otherwise impose
upon the Company or any of its affiliates any obligation to continue to employ
you. The Company may terminate you at any time, with or without cause.

Section 5.7. Securities Law Compliance. The Company shall have the authority to
determine the instruments by which your Awards shall be evidenced. Instruments
evidencing your Awards may contain such other provisions as the Company deems
advisable. The

 

-6-



--------------------------------------------------------------------------------

undersigned understands that the Company has filed with the Securities and
Exchange Commission a Form S-8 registration statement under the Securities Act
of 1933 with respect to the Plan and the shares covered by this Agreement. The
Company will endeavor to keep such registration statement effective, but in the
event the Company notifies you that such registration statement is not then
effective, you agree to refrain from sales of Common Shares until such time as
the Company advises you that such registration statement has become effective.

Section 5.8. Governing Law. This Agreement and your Awards shall be governed by
the laws of the State of Connecticut (other than its conflict of law
principles).

Section 5.9 Trading Black Out Periods. By entering into this Agreement you
expressly agree that: (i) during all periods of your employment with the Company
or its affiliates, or while you are otherwise maintained on the payroll of the
Company or its affiliates, you agree to abide by all trading “black out” periods
with respect to purchases or sales of Company stock or exercises of stock
options for the Company’s stock established from time to time by the Company
(“Trading Black Out Periods”), and (ii) upon any cessation or termination of
your employment with the Company and its affiliates for any reason, you agree
that for a period of three (3) months following the effective date of any such
termination or cessation of your employment or, if later, for a period of three
(3) months following the date as of which you are no longer on the payroll of
the Company and its affiliates, you agree to continue to abide by all such
Trading Black Out Periods established from time to time by the Company.

Section 5.10 Other. This Agreement is binding on you and your executors,
administrators, heirs and personal and legal representatives and on the Company
and its successors or assigns.

This Agreement, including the Cover Page and the Plan, contains the entire
Agreement and all terms between you and the Company with respect to the Awards,
and there are no other understandings, warranties or representations with
respect to the Awards.

Any determination or interpretation by the Committee under or pursuant to this
Agreement shall be final, binding and conclusive for all purposes and upon all
persons affected hereby.

 

-7-



--------------------------------------------------------------------------------

ATTACHMENT A

 

-8-